Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	Claims 1-2, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daley (2018/0018965) in view of Naik et al. (US Patent 8,428,758) and further in view of Kirsch et al. (2015/0358730).
As to claim 1, Daley teaches a network interface (Fig. 1, interface to network 116); one or more microphones (Fig. 1, microphone 106); one or more speakers (loudspeaker 106); one or more processors ([0005]), the housing carrying at least the network interface, the one or more microphones, the audio stage, the one or more speakers ([0015]), the one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause a device to perform functions comprising: while playing first audio in a given environment at a given loudness via the one or more speakers ([0011] – playing music turning the volume up and down, [0015] – speaker 106 is playing music); detecting within the recorded audio a wake word to invoke a voice assistant ([0004, 0012, 0017]); in response to detecting the wake word ducking the first audio ([0008, 0012]) ducking the first audio while recording audio representing a voice input to the voice assistant ([0012, 0015]) and sending the voice input to the voice assistant ([0012-0013]); receiving from the voice assistant in 
Daley does not explicitly discuss an audio stage comprises an amplifier; recording into the buffer audio representing a voice input to the voice assistant; and in response to the receiving the second audio, ducking the first audio while playing back the ducked first audio concurrently with the second audio.
Naik teaches a playback device comprising: a network interface (Fig. 2, network device 58); one or more microphones (col. 7, lines 36-40); an audio stage (Fig. 2, 42 and 62); one or more speakers (col. 7, lines 36-55); one or more processors (Fig. 2; processor(s) 50); a housing (Fig. 1, the phone), the housing carrying at least the network interface, the one or more microphones, the audio stage, the one or more speakers, the one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause the playback device to perform functions (Figs. 1-2; at least col. 7, line 36 through col. 8, line 7) comprising: while playing back first audio in a given environment at a given loudness via the one or more speakers (col. 7, lines 43-62; col. 2, lines 12-23; col. 13, lines 56-60): recording, via the one or more microphones, audio into a buffer (col. 12, lines 36-43); ducking the first audio, into the buffer, audio representing a voice feedback (col. 1, lines 32-39); receiving, during playback in response to a feedback event, second audio stream includes a voice announcement pertaining to the primary audio stream and the primary 
Kirsch teaches adjusting the audio level of the playback audio signal then the first signal level exceeds the playback signal level by at least the target difference (at least abstract and [0033]); an audio stage (Fig. 1, voltage controlled amplifier 175) comprises an amplifier 175 ([0033-0035]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Naik and Kirsch into the teachings of Daley for the purpose of controlling the loudness of concurrently outputted audio streams by ducking the first audio while playing back the ducked first audio concurrently with the second audio in order to improve audio perceptibility from the viewpoint to a listener.

As to claim 12, Daley teaches the playback device of claim 1 wherein the functions further comprise detecting that the spoken response to the voice input has been responded ([0011]), the system continue to listen for wake words and if it hears one through the noise it will respond by ducking or reducing volume the first audio and priming the VUI to receive further input ([0012, 0015]); and Naik teaches ducking the first audio during the period of simultaneous playback such that a relative loudness difference is generally maintained with respect to the loudness of the first and second audio streams (abstract); ducking one of the media files during the period of concurrently playback (col. 1, lines 6-10, lines 32-36, lines 40-43; col. 2, lines 18-23). It would have been obvious to duck the first audio until the spoken response to the voice 
As to claims 13 and 19, Daley teaches the device of claim 1 and the method of claim 14, sending the voice input to the voice assistant ([0012]). Naik teaches voice synthesis program implemented on a server associated with the digital media content provider (col. 12, line 16-21); and the memory used for buffering during operation of the device (col. 8, lines 32-33). It would have been obvious to send the audio in the memory buffer to the voice assistant for the purpose of priming the voice assistant to receive further input.
Claims 14 and 20 rejected for the same reasons discussed above with respect to claim 1. With respect to claim 20, Daley teaches a computer readable medium having stored therein instructions that when executed by one or more processors to perform the steps of the claim ([0019]); and Naik further teaches a non-transitory computer readable medium having stored therein instructions that when executed by one or more processors of a playback device cause the playback device to perform the steps of the claim (col. 8, lines 34-47; col. 27, lines 29-34).

3.	Claims 3-4, 6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daley, Naik, and Kirsch in view of Rand (2016/0036962).

Rand teaches controlling both the presence and level of ducking according to his or her preferences and to levels calculated based on background noise and other factors ([0009]); background processing to ensure that the relative loudness is proportional and auto ducking is used such that background audio will be ducked below its normal level when voice is detected and adjusting the relative level of voice vs. overall background audio ([0136]).

As to claims 4 and 17, Rand teaches the playback device of claim 3 and the method of claim 16, wherein ducking the first audio to the particular volume level that is based on the loudness of background noise in the given environment ([0009, 0136]) comprises ducking the first audio in proportion to a difference between the given loudness of the first audio and the determined loudness of the background noise and adjusting the relative level of voice vs. overall background audio ([0136]).
As to claim 6, Naik teaches loudness values measured in decibels (col. 14, line 63 through col. 15, line 15); and Rand teaches each device couples to a microphone, audio signals admitted through the microphones wherein signals are identified as either human voice or not, playing background audio from a source other than the device’s microphone (claim 53), microphones for recording the loudness of the background noise in the given environment and using sample of background noise through periodic activation and recording of the microphone and to set or change the voice activity detection threshold, and providing a delay at the beginning of a PTT message measure background noise ([0206]), it would have been obvious to modify Rand so that microphones is used for measuring the loudness of the recorded background noise in order to duck the first audio to a difference between the loudness of the first audio and the measured loudness of the background noise.

11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Daley, Naik, and Kirsch as applied to claim 1 in view of Odom (US Patent 5,740,260).
	As to claim 11, Naik teaches while playing back first audio in a given environment at a given loudness (col. 2, lines 17-18; col. 13, lines 56-60), and playing back the ducked first audio concurrently with the second audio (col. 10, lines 1-19).  Daley, Naik, and Kirsch do not teach a first playback device of a group of playback device and playing back the ducked first audio concurrently with the second audio in synchrony with one or more second playback devices.
	Odom teaches analog signal processors are more effective in equipment such as audio compressors, duckers, noise reduction systems, and the like (col. 2, lines 18-25); synchronizing outputs of digital and analog devices (col. 2, lines 47-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate the teachings of Odom into the teachings of Daley, Naik, and Kirsch for the purpose of having the entire ensemble of devices function as a single system, as discussed by Odom in col. 9, lines 10-15.
Allowable Subject Matter
5.	Claims 5, 7, 9, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 objected because it depends on objected claim 7. Claim 10 objected because it depends on objected claim 9.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

7.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,942,678. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S Patent 9,942,678 with obvious wording variations.
 U.S. Patent Application 16/806,747
U.S. Patent 9,942,678
A playback device comprising:
a network interface;
one or more microphones;
an audio stage comprising an amplifier;
one or more speakers;
one or more processors;
A playback device comprising:
a network interface;
one or more microphones;
an audio stage comprising an amplifier;
one or more speakers;
one or more processors;

a housing, the housing carrying at least the network interface, the one or more microphones, the audio stage, the one or more speakers, the one or more processors, and computer readable media having stored therein instructions executable by the one or more processors to cause the playback device to perform operations comprising:
while playing back first audio in a given environment at a given loudness via the audio stage and the one or more speakers: 
while playing back first audio in a given environment at a given loudness via the audio stage and the one or more speakers: 
recording, via the one or more microphones, audio into a buffer;
capturing, via the one or more microphones, a voice input;
detecting, within the recorded audio, a wake word to invoke a voice assistant;
determining that the captured voice input incudes audio data representing a wake word to invoke a voice assistant service;
in response to detecting the wake word: ducking the first audio while recording, into the buffer, audio representing a voice input to the voice assistant and sending, to the voice assistant, the recorded audio 


after determining the loudness of background noise, receiving, via the network interface from the one or more servers of the voice assistant service in response to the voice input, second audio data representing a spoken response to the voice input;
in response to receiving the second audio representing the spoken response to the voice input, ducking the first audio while playing back the ducked first audio concurrently with the second audio representing the spoken response to the voice input via the audio stage and the one or more speakers.
in response to receiving the second audio data representing the spoken response to the voice input, ducking the first audio in proportion to a difference between the given loudness of the first audio and the determined loudness of the background noise; and
playing back the ducked first audio concurrently with the second audio representing the spoken response to the 


The examiner also notes that claims 5, 6, 7, 8, 9, 10, 11, 12, 14, 18, 20 of the ‘747 Application respectively corresponds to Claim 2, 6, 7, 8, 3, 4, 5, 9, 17, 18, 11 of the ‘678 Application.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652